Citation Nr: 1451286	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim for service connection for PTSD.  

In July 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In August 2013, the Veteran submitted additional evidence in the form of additional VA and private medical records.  However, in an August 2013 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from January 2011 to November 2012 and the July 2013 hearing transcript, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV; there is credible supporting evidence that the claimed in-service stressors occurred; and the medical evidence of record links the diagnosis of PTSD to the in-service stressors.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Because the Veteran is also alleging a personal assault, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(5) (2014).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, the Board finds that the Veteran has a current confirmed DSM-IV diagnosis of PTSD.  Indeed, VA medical records dated from July 2010 to July 2013 show that the Veteran had an Axis I diagnosis of PTSD for which he received intermittent treatment.  

The Board also finds that the evidence shows that the Veteran had in-service evidence of stressors.  The Veteran contends that his PTSD is due to two different in-service stressors.  The first stressor involved seeing the dead bodies of two friends leaning against the barracks through the course of investigating a traffic accident as a military policeman while serving in Germany.  The second stressor involved being sexually assaulted by two students while he attended Investigator's School while serving in Germany.  Service personnel records confirm that the Veteran's military occupational specialty was that of military police and that he served in Germany from May 1988 to August 1991.  Service personnel records also reveal that the Veteran served as a traffic accident investigator during his period of service in Germany.  Therefore, given that witnessing dead bodies is consistent with the conditions and circumstances of working as a traffic accident investigator, the Board finds that the Veteran's cited stressor of seeing dead bodies while investigating a traffic accident is plausible and therefore corroborated.  Regarding the Veteran's claimed in-service sexual assault, a July 2013 opinion from the Veteran's treating VA mental health therapist indicates that she had been treating the Veteran since July 2010.  She reported that the Veteran had been diagnosed with PTSD that was more likely than not a direct result of his military experiences, including being sexually assaulted by fellow soldiers while stationed in Germany.  VA medical records dated in July 2011 and August 2011 also reveal that the Veteran had an Axis I diagnosis of PTSD that was based on "active duty, MST [military sexual trauma], and childhood."  The Board notes that in PTSD cases where the alleged in-service stressor is a sexual assault, a medical opinion based on a post-service examination of the Veteran can be used to establish the occurrence of the stressor.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  In this case, the medical evidence shows that it is clear that through the course of treatment, the Veteran's therapist believes that the alleged sexual abuse occurred.  Accordingly, the Board finds that the Veteran's cited stressor of a sexual assault is also corroborated.   

Turning to the question of whether there is a nexus, or link, between the current shown disability and the in-service stressor, the Board finds that the evidence shows that the Veteran's PTSD is due to his period of service.  Indeed, in an August 2010 VA medical report, a VA psychologist expressly found that the Veteran's reported stressor of being at the scene of multiple motor vehicle accidents where death and serious injury occurred was enough to satisfy Criterion A of the PTSD diagnostic criteria of DSM-IV.  She determined that the Veteran had an Axis I diagnosis of PTSD that was chronic and military-related.  Additionally, as mentioned above, the Veteran's VA treating therapist determined that he had an Axis I diagnosis of PTSD that was more likely than not related to the stressor of being sexually assaulted by fellow soldiers while stationed in Germany.   

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


